Case: 17-20204      Document: 00514567280         Page: 1    Date Filed: 07/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-20204                                FILED
                                 Conference Calendar                        July 23, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERIBERTO RUBIO-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-630-2


Before KING, ELROD and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Heriberto Rubio-Garcia has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rubio-Garcia has not filed a response.
       The issue of timeliness of Rubio-Garcia’s notice of appeal does not
present a jurisdictional impediment to our consideration of the case, and we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20204    Document: 00514567280    Page: 2   Date Filed: 07/23/2018


                                No. 17-20204

pretermit the issue. See United States v. Martinez, 496 F.3d 387, 388-89 (5th
Cir. 2007). We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2